Citation Nr: 0931163	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  96-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to special monthly pension (SMP) benefits based 
on the need for regular aid and attendance (A&A) or on 
housebound (HB) status.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty for 8 
months between June 1970 and December 1971.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1997 rating decision of the Huntington, West 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO), which denied SMP.  In March 1999, the Board issued a 
decision that, in pertinent part, denied SMP based on the 
need for regular A&A or on HB status.  The Veteran appealed 
that decision.  In June 2000, the United States Court of 
Appeals for Veterans Claims (Court) vacated the March 1999 
Board decision as to the SMP claim and remanded the matter to 
the Board for specified action.  This matter was before the 
Board in January 2001, October 2002, May 2005 and February 
2009 when it was remanded to the RO.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled 
in conjunction with his claim for SMP; good cause for his 
failure to appear is neither shown nor alleged.


CONCLUSION OF LAW

The Veteran's claim seeking SMP must be denied because he 
failed (without good cause) to report for a VA examination 
scheduled to ascertain the nature and severity of his hearing 
loss and tinnitus.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 
(2008); Sabonis v. Brown, 6 Vet. App. 426 (1994).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim 
decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The Veteran was 
provided content-complying notice by letter in December 2007.  
This letter also provided the Veteran notice regarding 
criteria for increased ratings and effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
He was given ample time to respond.  The claim for SMP was 
thereafter readjudicated.  See October 2008 and June 2009 
Supplemental Statements of the Case (SSOCs).  The Veteran is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's post-service treatment records.  All available 
pertinent medical evidence identified by the Veteran has been 
obtained.  He has been afforded multiple VA examinations.  As 
will be discussed below, he was offered another VA audio 
examination but did not report for the  scheduled examination 
in April 2009.  He has not provided any reason for skipping 
the examination and has not notified VA that he would report 
for another examination.  The Board is satisfied that the RO 
has complied with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.

II.  SMP

A claim for SMP is in the nature of a claim for an increased 
rating.  The law provides increased pension benefits to a 
veteran by  reason of need for aid and attendance or of being 
housebound.  38 U.S.C.A. § 1521(d), (e); 38 C.F.R. 
§ 3.351(a)(5).  

VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Individuals for whom re-examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

In the case at hand, as noted by the Court in its June 2000 
decision, the Board's April 1998 remand instructions to the 
RO to re-rate the Veteran's existing disabilities were not 
complied with.  (In pertinent part, the Board directed the RO 
to schedule the Veteran for a VA general medical examination 
(and any special examinations deemed necessary) to ascertain 
the nature and severity of each of his disabilities.  
Thereafter, the RO was to re-rate all the Veteran's 
disabilities and readjudicate the claim for SMP.)  
Accordingly, in compliance with "the law of the case", the 
Board again remanded the case in January 2001.  The RO again 
failed to comply with the request to re-rate the Veteran's 
existing disabilities, and the Board remanded the matter once 
more in October 2002, specifically directing the RO to re-
evaluate the Veteran's existing disabilities and readjudicate 
the claim.  The RO arranged for the Veteran to undergo VA 
examinations in January 2003.  However, the January 2003 
reports of VA examination were insufficient as the examiners 
did not review the Veteran's claims file in conjunction with 
the examinations.  Most recently, in compliance with "the 
law of the case", the Board again remanded the case in 
February 2009, specifically directing the RO to re-evaluate 
the Veteran's existing disabilities and readjudicate the 
claim.

In a March 2009 letter, the RO notified the Veteran that he 
would be scheduled for examinations in conjunction with his 
pending claim.  He was informed that when a claimant, without 
good cause, fails to report for an examination or 
reexamination, the claim may be denied.  Thereafter, the 
Veteran was notified that he should report to scheduled 
general medical, psychiatric and audio VA examinations in 
April 2009.  He reported for the general medical and 
psychiatric examinations, but failed to report for the audio 
examination.  He has not provided any explanation for this 
failure to report.  [As the notice(s) for the various 
examination were all sent together, and the Veteran appeared 
for some of the examinations, it is obvious that the failure 
to report was not due to failure to receive notice.]

There is nothing in the record to suggest that the Veteran 
did not receive notice of the VA audio examination.  
Moreover, in a June 2009 SSOC, the RO informed him the VA 
Medical Center had said he did not appear for his April 2009 
audio examination.  Subsequent correspondence from the 
Veteran has not explained why he failed to report for the 
examination to evaluate hearing loss and tinnitus.  Hence, he 
has not alleged that there is good cause for the failure to 
report for the scheduled audio examination.  Because of the 
Veteran's failure to report for this examination, evidence 
determined by the Court to be necessary cannot be secured.  

Under 38 C.F.R. § 3.655 in such circumstances the claim must 
be denied.  The law is dispositive.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).
ORDER

SMP benefits based on the need for A&A or on housebound 
status are denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


